Citation Nr: 0114915	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  98-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of unauthorized medical expenses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from August 1953 to November 
1956.

In his substantive appeal, dated in December 1998, the 
veteran requested a hearing before a Member of the Board of 
Veterans' Appeals (Board) at the regional office (RO).  The 
RO therefore scheduled a hearing before a traveling Member of 
the Board for March 5, 2001.  A letter notifying the veteran 
of the hearing was sent to the veteran by the RO on February 
20, 2001.  Thereafter, although there is an indication in the 
record by the Member of the Board that was assigned to 
conduct the hearing that the veteran failed to report for the 
hearing without any contact with the RO, the Board notes that 
the letter provided less than the 30 days notice which is 
required under 38 C.F.R. § 19.76 (2000).  Unfortunately, the 
Board therefore finds that it is constrained by the 
regulations to remand this matter for at least 30 days 
written notice of any hearing scheduled before a Member of 
the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in St. Louis, Missouri, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 2000); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




